The opinion of the court was delivered by
Lowrie, C. J.
We have shown, as well as we could do, in Dickinson v. Callahan’s Administrators, 19 State Rep. 227, and in other cases, 22 Id. 512, 23 Id. 316, 27 Id. 257, that the executors of a decedent are bound to complete his contracts, only when it appears from the nature of the transaction, that such must have been the intention of the parties; and when we shall have learned, how essentially different our office of executor and administrator is, from the same office in England, we shall know how apt we have been, to be misled by English decisions on this subject. Nothing can be plainer, than that Stauffer did not intend to bind his executor by this contract of letting, and therefore it was improperly received in evidence under this declaration.
But even the old English common law of executors, had no application to such a ease as this, and is sure to mislead if it is followed; for it was not a function of executors to take charge of the real estate of the testator; that function was performed by them only as testamentary trustees. The office of executors exists for the settlement of an estate; and it was not for this purpose that Shreiner’s executors were to take charge of his real estate, but as trustees to manage it for the benefit of devisees. They are trustees to let it; and, by our law, this is a life estate for that purpose, subject to removal for good causes. A trustee, substituted by order of the court, would have the same estate; and such a thing was not known at common law.
Now, when death dismissed Stauffer from the trust, and deprived him of his estate, it dismissed him from the duties of the trust, and from all capacity to lease the estate, or in any way control its use. Such is the requirement of the law, and therefore it cannot punish his estate for not doing what it would not allow his executor to do. If he had broken the contract himself, he would be personally liable, and his estate would answer for it.
Executors and administrators being truly officers of the law for settling up decedent’s estates, their contracts must be interpreted with reference to their powers and functions, and hence we can never imply that they are warranting the title of any portion of the estate which is at their disposition: 27 State Rep. 134. It is usually supposed that the doctrine of caveat emptor applies, as well to leases as to sales of real estate, and certainly it does apply to leases by executors under our law, so far as to warn the lessee that the estate of the executors is only a life estate, and that he must take the risk that belongs to the estate, unless he stipulates for an express personal warranty. A lease by a trustee may very *238well bind his successor in the trust; but, as a mere lease or contract to lease, it does not bind his executor.
Judgment reversed and a new trial awarded.